Title: To George Washington from Major General Steuben, 5 March 1779
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George


Sir
Philadelphia 5th March 1779
Your Excellencys obliging favor of 26 Ulto was handed me by Cap. Walker with the first part of the Regulations for the Exercise of the Infantry.
I am much obliged by your Excellencys remarks on that Manuscript which I have corrected agreable thereto, and that it may not be defficient in perspicuity and correctness of diction I have submitted it to the Correction of a Gentleman in Town in order to its being renderd fit for the press—indeed part is already corrected and before your Excellency receives this the whole will be finished.
I would wish to know your Excellencys sentiments, in what manner and under what Title this work should be given to the Army and submit, wether it would not be proper that before it is submitted to Congress your Excellencys approbation of it should be signified to them.
So soon as I receive the second part, no time shall be lost in giving it the necessary Corrections, and should I receive it soon I doubt not the whole may be Compleated before the opening of the Campaign. I have the honor to be with the greatest respect Your Excellencys most Obedt Servt
steuben